Citation Nr: 1139345	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-39 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for duodenal diverticulum. 

2. Entitlement to an initial compensable evaluation for hemorrhoids.

3. Entitlement to service connection for irritable colon.

4. Entitlement to service connection for stomach condition, to include gastritis. 

5. Entitlement to service connection for ulcers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this appeal was subsequently transferred to the Montgomery, Alabama RO.  

The Veteran testified before the undersigned Veterans Law Judge in July 2011.  A transcript of that proceeding has been associated with the claims file. 

The Board is aware that consideration of a TDIU is an element of an increased rating appeal where the claimant submits evidence of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU, inter alia, was previously disallowed in a May 2011 rating decision.  To date, the Veteran has not perfected an appeal of these issues by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement). See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the evidence of record indicates that further development is necessary as to the Veteran's claim for entitlement to an initial compensable evaluation for hemorrhoids, entitlement to an evaluation in excess of 10 percent for duodenal diverticulum, and entitlement to service connection for a stomach condition, ulcers, and irritable colon.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

1. IR Claims

The Veteran contends that his service-connected hemorrhoids and duodenal diverticulum are more severe than what is reflected by the currently assigned 0 percent and 10 percent ratings, respectively.  

With respect to hemorrhoids, the Veteran testified that his internal hemorrhoids frequently descend and that he must use creams and suppositories on a weekly basis to control bleeding and rectal discomfort.  He also endorsed rectal pain, anal fissures, flare-ups, and bleeding.  It is noted that the Veteran does have a history of thrombotic external hemorrhoids, which have burst and caused bleeding in the past. See VA Treatment Note, August 2006. 

The Veteran was last examined for "digestive conditions," (but not specifically for hemorrhoids) in October 2007. See October 2007 VAX.  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  As noted above, the Veteran indicated both in his appeal and at his July 2011 hearing, that his condition may have worsened since the October 2007 examination.  Moreover, the Board notes that the October 2007 was not conducted specifically for hemorrhoids, but instead was a general "digestive" VA examination which did not address the criteria necessary for a higher evaluation.  Likewise, the Veteran underwent a "general" VA examination in March 2011, which identified his hemorrhoids as "stable," but again did not address the specific criteria for a higher evaluation.  To this extent, the October 2007 VA and March 2011 examinations are inadequate.  

In any event, because there may have been a significant change in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating. Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

With respect to the Veteran's claim for an increased rating for duodenal diverticulum, the Veteran testified that he takes antibiotics and other "stomach pills," none of which are effective.  He endorsed increased nausea, vomiting, bloating, constipation, diarrhea, headaches, and dizziness.  The Veteran was last afforded a VA examination for this condition in October 2007, nearly four years ago.  The medical and lay evidence of record suggest that this condition may have increased in severity since that time. See, e.g., VA Treatment Note, August 2008 (Veteran endorsing diarrhea, abdominal pain, nausea, and constipation); see also Sarha Doctors Center, March 2009 (Veteran endorsing abdominal pain, diarrhea, stomach pain, and constipation).  

As noted above, when available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann, supra.  Thus, in light of the foregoing, the Veteran should be afforded a new VA examination upon remand to determine the current severity of his service-connected duodenal diverticulum disorder. 

In addition to new VA examinations for hemorrhoids and duodenal diverticulum, a review of the record reveals that remand is warranted to obtain outstanding medical records.  The Veteran testified that he receives private treatment for hemorrhoid and duodenal diverticulum conditions from the Sarha Clinic in Troy, Alabama.  The claims file currently contains records from Sarha Clinic, but only those dated prior to 2007.  The Veteran did submit several additional treatment records (without a waiver) from the Sarha clinic dated in 2008 and 2009, but it is not clear whether all private treatment records pertaining to these conditions have been obtained at this time.  Thus, all, non-duplicative private treatment records dated after 2007 should be obtained upon remand. 

In addition, it appears that the Veteran received additional VA medical treatment pertinent to hemorrhoids and duodenal diverticulum.  Currently, the record only contains VA treatment records dated prior to January 2009.  Accordingly, any VA treatment records dated after January 2009 should be requested on remand.

b. Service Connection Claims

At the outset, the Board notes that the RO has (erroneously) characterized the Veteran's claim for service connection for ulcers as one requiring new and material evidence.  Specifically, in October 1999, the RO denied a claim for entitlement to service connection for colon cancer.  In a November 1999 statement, the Veteran clarified that he was actually seeking for service connection for stomach ulcers; that document was construed as a Notice of Disagreement by the Board in a June 2001 remand.  The Board directed the RO to issue a Statement of the Case to the Veteran in connection with his claim for stomach ulcers.  In a November 2002 rating decision, the RO denied the Veteran's claim for stomach ulcers.  The Veteran timely appealed that determination. See VA Form 9, November 2002.  In August 2003, the RO sent VCAA notification to the Veteran with respect to his pending appeal for service connection "for stomach disorder claimed as ulcer and hernia with bleeding from the mouth and rectum."  In December 2003, the RO granted service connection for duodenal diverticulum.  

Based on the foregoing, the Board finds that the Veteran's claim for service connection for ulcers should not be characterized as one requiring new and material evidence to reopen.  In addition, the Veteran has advanced a new theory of entitlement which was not previously addressed.  Specifically, he contends that his ulcers/stomach problems are secondary to service-connected duodenum diverticulum.  In this regard, the Board notes that the Veteran has not been provided the appropriate VCAA notification regarding secondary service connection claims; this should be provided upon remand.  

With respect to the irritable colon, stomach, and ulcer claims, the Veteran contends that such conditions either had their onset during service, or are otherwise caused/aggravated by his service-connected duodenal diverticulum and/or hemorrhoid conditions.  

The Veteran testified that these conditions first started in 1975 while in-service.  He reported that he was treated for ulcers and put on a bland diet.  He was sent to Walter Reed Army Medical Center for treatment at that time.  He testified that he received near-constant treatment for ulcer and stomach conditions during service.  The Veteran reported that his stomach and ulcer conditions continued to bother him after service, but that he mostly self-medicated.  

Service treatment records show treatment and complaints for the following: possible healed ulcer; blood in stool; probable hemorrhoids; indigestion pain; hard stools; poor digestion; epigastric discomfort; acid peptic disease; reflex; chronic constipation; possible duodenitis; bland "ulcer diet"; internal hemorrhoids; rectal polyps; and functional bowel complaints.  The Veteran noted "occasional stomach problems" on his May 1978 Report of Medical History.  

Following service, beginning in approximately 1999, VA and private treatment records show near-continuous treatment for stomach related problems.  These problems include the following: severe duodenitis; duodenal ulcers (see colonoscopy report, August 1999); upper GI bleeding; hiatal hernia; diverticulitis coli; dyspepsia; GERD; and gastritis.  

Based on the foregoing, the Board finds that the Veteran is entitled to a VA examination to determine the exact nature and etiology of his gastrointestinal problems, and to determine whether any such disabilities are related to his service-connected duodenal diverticulum or hemorrhoids.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This should be accomplished upon remand as indicated below.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should provide the Veteran with the appropriate VCAA notification relating to his secondary service connection claims for stomach, ulcer, and colon disorders.  

2. Obtain and associate with the claims folder all medical records from the VA in Montgomery, AL, dated from January 2009 to the present.

3. Contact the Veteran to determine the names, addresses, and dates of treatments of any and all private medical care providers, who have treated him for gastrointestinal/hemorrhoid disorders since 2006, to specifically include treatment records from Sarha Doctors Center in Troy, Alabama, dated after 2007.  After securing the necessary release(s), the RO/AMC should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records. 38 C.F.R. § 3.159 (2011).

4. Schedule the Veteran for a VA examination to determine the current nature and severity of his hemorrhoid disability.  The examiner should review the claims file and should note that review in the examination report, taking into account the Veteran's complaints of persistent bleeding.  The examiner should address the specific criteria provided for by DC 7336.

5. Schedule the Veteran for a VA examination to determine the current severity of the impairment resulting from his service-connected duodenal diverticulum.  The claims files must be made available to and reviewed by the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. Any further indicated special studies must be conducted and all clinical findings reported in detail.

The examiner must specifically address the following: 

a) List all complaints, symptoms, and clinical findings attributable to the service-connected duodenal diverticulum. 

b) Provide an opinion as to whether the Veteran's complaints are consistent with the objective clinical findings.

c) For each symptom associated with the service-connected diverticulosis, state its frequency and severity (i.e. mild, moderate, or severe, etc.).  In this regard, the examiner should address any associated adhesions of the peritoneum, bowel disturbances, bouts of ulcerative colitis, anemia, malnutrition, and/or liver abscess. 

A complete rationale for all opinions must be provided. The report prepared must be typed. 

6. Schedule the Veteran for a VA gastrointestinal/digestive examination to determine the nature and etiology of his claimed stomach (to include GERD and gastritis), irritable colon, and ulcer conditions.  

The claims folder should be made available to the examiner in conjunction with the examination.  The examiner is asked to elicit from the Veteran a full description of his abdominal pain history.  After reviewing the claims folder and conducting the examination, the examiner should:

(a) Identify all current gastrointestinal/digestive diagnoses, to include any diagnoses related to the stomach and colon. 

To the extent possible, the examiner should identify those gastrointestinal symptoms which are separate and distinct from those of the already service-connected duodenal diverticulum.

(b). Offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed stomach, ulcer, colon, or other gastrointestinal/stomach conditions diagnosed upon examination, had their clinical onset during his military service?

(c). If not, it is at least as likely as not (50 percent probability or more) that any currently diagnosed stomach, ulcer, colon, or other gastrointestinal/stomach conditions diagnosed upon examination, are related, through continuity of symptoms, to military service?

(d). Is it at least as likely as not (50 percent probability or more) that any currently diagnosed stomach, ulcer, colon, or other gastrointestinal/stomach conditions diagnosed upon examination, are caused or aggravated by service-connected duodenal diverticulum or hemorrhoids? 

A complete rationale should be given for all opinions expressed, and the foundation for all conclusions should be set forth. 

The examiner is asked to consider, and comment upon as necessary, the clinical significance of the following: (i) Service treatment records showing a possible healed ulcer; blood in stool; probable hemorrhoids; indigestion pain; hard stools; poor digestion; epigastric discomfort; acid peptic disease; reflex; chronic constipation; possible duodenitis; bland "ulcer diet"; internal hemorrhoids; rectal polyps; and functional bowel complaints; (ii) Post-service treatment records showing severe duodenitis; duodenal ulcers; upper GI bleeding; hiatal hernia; diverticulitis coli; dyspepsia; GERD; and gastritis; and (iii) the Veteran's testimony at a July 2011 hearing to the effect that he has had an ongoing problem with his stomach since service.  

In formulating the opinion, the VA examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of as it is to find against.

If an opinion on causation is still not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

7. Lastly, readjudicate the issues remaining on appeal based on all pertinent evidence and governing laws and regulations.  If any benefit sought on appeal continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2011).


